                         GUNTA LAW OFFICES, S.C.
                          ATTORNEYS AT LAW
                                                                                                  Attorneys
                                                                                           Gregg J. Gunta, Esq.
                                                                                            Ann C. Wirth, Esq.
                                                                                       John A. Wolfgang, Esq.*
                                                                                                        *Partner
                                                                                         Jasmyne M. Baynard Esq.
June 27, 2019                                                                           Tom Armstrong, Esq.**
                                                                                                   **Of Counsel

Via ECF                                                                                          Paralegals
                                                                                              Kerry Fredericks
                                                                                              Kimberly Griffith
Honorable Lynn S. Adelman                                                                      Tammy Murphy

Eastern District of Wisconsin
517 East Wisconsin Avenue
Milwaukee, Wisconsin 53202

Re:     Lori Turner v. Mark Ferguson, et al.
        Case No. 18-CV-00815
Dear Judge Adelman:

        The Defendants are in receipt of Plaintiff’s Attorney, Andrew Shaw, letter to the Court
dated June 27, 2019. In the letter Attorney Shaw states that the Defendants utilized “sharp
practice” because they filed their dispositve motion on May 28, 2019, rather than May 26, 2019,
the date set by the Court for the filing of dispositve motions. He goes on to state that the filing of
Defendants’ dispositive motion on May 28, 2019 is a violation of the Court’s Order. This is
simply incorrect.

        Attorney Shaw’s belief that the dispositive motions were due on Sunday, May 26, 2019,
or for that matter on May 27, 2019, the legal holiday of Memorial Day, demonstrates either a
frivolous communication to the Court or a complete ignorance of the Fed. R. Civ. P. 6.

        The Fed. R. Civ. P. 6(a)(1)(C) is despositive of this spurious issue created by Attorney
Shaw.

        Fed. R. Civ. P. 6. Computing and Extending Time; Time for Motion Papers
        (a) Computing Time. The following rules apply in computing any time period
        specified in these rules, in any local rule or court order, or in any statute that
        does not specify a method of computing time.
                (1) Period Stated in Days or a Longer Unit. When the period is stated
                in days or a longer unit of time:
                        (C) include the last day of the period, but if the last day is a
                        Saturday, Sunday, or legal holiday, the period continues to run
                        until the end of the next day that is not a Saturday, Sunday, or
                        legal holiday. (Emphasis added)


                                                  1


           Case 2:18-cv-00815-LA Filed 06/27/19 Page 1 of 2 Document 35
       There is no doubt that the Defendants filing of their dispositive motions on May 28, 2019,
the next filing day after a Sunday and legal holiday, made the filing in complete conformance
with Fed. R. Civ. P. 6.

      Defendants are not requesting fees for having been compelled to respond to Attorney
Shaw’s misguided letter dated June 27, 2019.


Very truly yours,

/s/ Gregg J. Gunta

Gregg G. Gunta, WI State Bar No. 1004322
Attorney for the Defendants
GUNTA LAW OFFICES, S.C.
9898 W. Bluemound Rd., Suite 2
Wauwatosa, WI 53226
Telephone:     414-291-7979
Facsimile:     414-291-7960
Email:         gjg@guntalaw.com

GJG/kag

cc.    Andrew Shaw, Esq. (w/ Encl.; via ECF)
       Rebecca Boyle, Esq. (w/ Encl.; via Email)
       Mark Ferguson (w/ Encl.; via Email)
       Kip Butler (w/ Encl.; via Email)
       Joshua Ruppel (w/ Encl.; via Email)
       Jeffrey Musialowski (w/ Encl.; via Email)
       Tom Mann, Claims Manager/Liability (w/ Encl.; via Email)




                                               2


          Case 2:18-cv-00815-LA Filed 06/27/19 Page 2 of 2 Document 35
